 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDConsumers Distributing Company,Limited d/b/aConsumers DistributingandWarehouse,MailOrder,Retail Employees Union,Local No. 853,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case 32-CA-546025 February 1985ORDER DENYING APPEALBY CHAIRMAN DOTSON AND MEMBERSHUNTERAND DENNISOn 18 June 1984 Administrative Law JudgeGordon J. Myatt issued the attached Order Grant-ing Motion to Withdraw Complaint. The ChargingParty filed a request for review, exceptions, and asupporting brief. The Respondent filed a brief inopposition to the Charging Party's request forreview and exceptions.The judge, in granting the General Counsel'sposthearing motion for permission to withdraw thecomplaint, found that the motion was a legitimateexercise of the General Counsel's prosecutorial au-thority under Section 3(d) of the Act to determine,even after a hearing, that the "legal underpinnings"of the complaint no longer existed as a result of therecent Board decisions inMilwaukee Spring Divi-sion,268 NLRB 601 (1984), andOtis Elevator Co.,269 NLRB 891 (1984). We agree. Therefore, treat-ing the Charging Party's request for review and ex-ceptions as an interim appeal of a ruling of an ad-ministrative law judge under Section 102.26 of theBoard's Rules,' we shall deny the appeal becausewe find that the judge did not act arbitrarily or ca-priciouslyor otherwise abuse his discretion ingranting the General Counsel's motion.2The Board, having duly considered the matter,IT IS HEREBY ORDERED that the Charging Party'sappeal from the judge's granting of the GeneraliThe judge and our dissenting colleague have characterized the Gen-eralCounsel's motion as "in the nature of a motion to dismiss the com-plaint in itsentirety"which contemplates a ruling based on the merits,and which, if granted before the issuance of a judge's decision, is re-viewable under Sec 102 27 of the Board's Rules upon timely request Wedisagree with that characterization of the General Counsel's motion towithdrawthe complaint in this case Under Sec 102 27, the judge's actionresults in the case being closed unless reversed by the Board Fiere, how-ever, the judge's action would not result in the case being closedbecausethe underlying charge is still alive2CfGreyhound Lines,235NLRB 1100 (1978), andGraphic Arts(Mueller Color),230 NLRB 1219 (1978) We note that inGreyhound Linesthe Boardissued a "Decision and Order," and inMueller Color itissued a"Decision on Review " Here, however, unlike in thosecases,the judge'sgranting ofthe General Counsel's motion didnot constitute a "decision"reached aftera determination, on the merits, that the complaint could notprevailAccordingly,Greyhound LinesandMueller Colordo not compelthe issuance of a Board"decision" in this caseMemberHunter agreesthatGreyhound LinesandMueller Colorare in-applicable, and finds it unnecessary to pass on the validity of those deci-sionsCounsel's motion for permission to withdraw thecomplaint is denied.MEMBER DENNIS, dissenting in part.I agree with the majority that the General Coun-sel'smotion to withdraw the complaint should begranted. I do not agree, however, that the Charg-ingParty's request for review and exceptionsshould be treated as an "interim appeal" under Sec-tion 102.26 of the Board's Rules. Instead, I agreewith the judge that the General Counsel's motionis"in the nature of a motion to dismiss the com-plaint in its entirety" within the meaning of Section102.27 of the Board's Rules and that the judge'sgranting of such a motion before issuing his deci-sion is fully reviewable by the Board and, ultimate-ly,by a court of appeals. Where, as here, a casehas been tried and briefed, the Charging Partyshould not be foreclosed from judicial review by ahypertechnical construction of the Board's Rules.ORDER GRANTING MOTION TOWITHDRAW COMPLAINT1.PRELIMINARYSTATEMENTHearing in the above-captioned matter was held inOakland, California, on January 16, 17, and 18, 1984.Based on the allegations of the complaint and representa-tions of counsel for the General Counsel, the case waslitigated on two discrete theories: (1) that Respondentmoved its warehouse and distribution center from Hay-ward, California, to Sparks, Nevada, during the term ofanexistingcollective-bargainingagreementwithoutasking for or receiving consent from the Union to do so;and (2) that Respondent unilaterally made and imple-mented its relocation decision without first notifying andaffording the Union an opportunity to negotiate concern-ing the relocation, which was alleged to be a mandatorysubject of bargaining.The first theory relied on the Board's decision inMil-waukee Spring (Milwaukee Spring I),265NLRB 206(1982) Shortly after the hearing in the instant case wasclosed, the Board issued its decision inMilwaukee SpringIIinwhich it reversed the prior holding ofMilwaukeeSpring I.Milwaukee Spring,268 NLRB 601 (1984). Onfiling her brief in the instant matter, counsel for the Gen-eralCounsel took note of the Board's decision inMil-waukee Spring IIand moved to amend the complaint towithdraw the allegations premised on the rationale of thepredecessorMilwaukee Spring Icase.After briefs were submitted herein but prior to issu-ance of a decision, the Board issued its recent decision inOtisElevatorCo.(OtisElevator II),269NLRB 891(1984), which addressed the issues presented by the Gen-eralCounsel's remaining theory in the instant case. Re-spondent thereupon filed a notice of recent case callingattention to the holding inOtis Elevator ITThe GeneralCounsel requested and was granted leave to file a supple-mental brief addressing the impact ofOtis Elevator IIonthe issues presented by the instant case. In lieu of a sup-274,NLRB No. 501 CONSUMERS DISTRIBUTINGplemental brief, however, counsel for the General Coun-plaint urgingthat the holding inOtisElevator IIcon-trolled the disposition of theinstantcase. Pursuant to anorder to show cause, the Charging Party filed an opposi-tion to and Respondent filed a statement in support ofthe General Counsel's motion.II.CONTENTION OF THE PARTIESAs noted, the General Counsel now urges that the re-maining issuesin the instant case are controlled by theBoard's recent decision inOtis Elevator IITherefore, ac-cording to the General Counsel, "It is no longer appro-priate to allegeRespondent's relocation to Sparks,Nevada, without bargaining with the Charging Party, asa violation of Section 8(a)(1) and (5) of the Act."The Charging Party, on the other hand, argues thatwithdrawal of the complaint at this stage "would effec-tively deprive [it] of procedures otherwise available totake the case to the Board on exceptions, and thereafterto file a petition for review under Section 10(f) of theAct in the event of Board concurrencein a dismissal."The Charging Party asserts this is especially true since acourt decision of the court of appeals for this judicial cir-cuit suportsthe remainingtheory on which the com-plaintwas litigated.Los AngelesMarineHardware v.NLRB,602 F.2d 1302 (9th Cir. 1979). Thus, withdrawalof the complaint would prevent "access to a judicialforum to test the validity of a Board ruling which ap-pears to conflict with existing court decisions." In addi-tion, the Charging Party argues that the request to with-draw relates to the "legal merit" of the issues before theadministrative law judge and that it is his responsibilityto determine them on the merits.Respondent, in support of the motion to withdraw,argues,in essence,that the General Counsel is empow-ered as the presecuting authority to issue, refuse to issue,and/or withdraw complaints previously issued. Further,that the General Counsel's actions in this regard are con-trolled by the Board's decisions on the applicable law.Therefore, the Charging Party posits that since theBoard has"repudiated both theories" under which the347GeneralCounsel issued the complaint, the GeneralCounsel is without authority to further prosecute, thematter.III.RULING ON THE MOTIONConsidering the respective positions urged by the par-ties, I am persuaded that the motion requestingpermis-sion to withdraw the complaint should be granted. Con-trary to the implications contained in Respondent's state-ment of support, I do not find the General Counsel'sprosecutorial authority in this case under Section 3(d) ofthe Act came to an end as a result of the Board's recentdecisions inMilwaukee Spring IIandOtisElevator ITRather, I consider it to be a legitimate exercise of thisvery authority to determine, even after a hearing, thatthe legal underpinnings of the complaint no longer existas a result of the recent Board decisions and to requestpermission not to prosecute the case. CompareMachin-ists v.Lubbers,681 F.2d 598 (1982). Nor does the Charg-ing Party's contention that such action precludes it fromobtaining review before the Board and the courts per-suade otherwise. Although the Charging Party assertsthatwithdrawal of the complaint will result in thecharge being dismissed by the Regional Director andthat concurrence of such action by the General Counselisnot reviewable, that is notnecessarily the situation inthe instantcase.Under Section 102.27 of theBoard'sRulesand Regulations, the motion herein is in the natureof a motion to dismiss the complaint in its entirety andan order granting such motion before theadministrativelaw judge's decision is filed is reviewable by the Boardupon timely request by the Charging Party. Thus, theCharging Party is not foreclosed from Board review norjudicial review in the event the Board's final order is un-favorable to it.In light of the above, it is ordered that General Coun-sel'smotion for permission to withdraw the complaintherein is granted.IT IS FURTHER ORDERED that the above-captioned caseis referred to the Regional Director for Region 32 forsuch disposition as he deems just and proper.